Citation Nr: 1024848	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to November 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's claim for service connection for schizophrenia and 
denied the Veteran's claim for service connection for an acquired 
psychiatric disorder other than schizophrenia.  The Veteran 
testified before the Board in December 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the Veteran's claims.  

The decision of the United States Court of Appeals for Veterans 
Claims in Kent v. Nicholson requires that the Secretary look at 
the bases for the prior denial and notify the Veteran as to what 
evidence is necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient at the time of the previous denial.  The question of 
what constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the Veteran has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection for 
schizophrenia.  On remand, the Veteran should be so notified.  

Additionally, in a December 2005 VA medical report, the Veteran 
had stated that he suffered from schizophrenia and was currently 
on medications for his disability.  Therefore, it appears that 
there are VA medical records prior to December 2005 in which the 
Veteran was treated for schizophrenia.  However, a review of the 
record indicates that these records have not yet been associated 
with the Veteran's claims file.  Because information sufficient 
to allow for a search of the Veteran's VA medical records prior 
to December 2005 is available, and these records may be useful in 
deciding the Veteran's claim, an attempt to obtain them should be 
made.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The Board also notes that during his December 
2009 hearing before the Board, the Veteran testified that he had 
received psychiatric treatment from a private physician named Dr. 
Melina at Jacobi Hospital in New York over 20 years ago.  The 
Veteran should be given an opportunity to submit those records.  

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The Veteran has been diagnosed 
with schizophrenia, posttraumatic stress disorder (PTSD), and 
anxiety disorder, but it remains unclear whether any of these 
psychiatric disabilities is related to his period of active 
service.  Specifically, the Veteran contends that prior to 
boarding on the U.S.S. Kitty Hawk in December 1973, he had been 
told of an incident on board the ship where the boiler room 
caught fire and 5 or 6 crewmen had been burned to death.  He 
alleges that once he boarded the Kitty Hawk, he began to feel 
afraid and anxious that the ship would sink due to hearing about 
the boiler room incident.  He also reports that he began to hear 
voices on the ship and that he would try to avoid these voices by 
isolating himself in noisy areas of the ship.  The Veteran 
further maintains that one of his duties during service was to 
help unload body bags on board the ship, which contributed to his 
stress.  He has also stated that when he learned the news during 
service that his wife had gotten pregnant by another man, this 
had caused him to start feeling depressed and hopeless.  In order 
to make an accurate assessment of the Veteran's entitlement to 
service connection for his acquired psychiatric disorders, it is 
necessary to have a medical opinion based upon a thorough review 
of the record that determines whether the Veteran has any 
confirmed psychiatric diagnoses that are based on any incidents 
from his period of service.  The Board thus finds that an 
examination and opinion addressing the etiology of the disorder 
is necessary in order to fairly decide the merits of the 
Veteran's claim.  

The Board also notes that the Veteran has been diagnosed with 
multiple mental disorders.  The new examination needs to address 
whether any diagnosed mental disorder is related to service.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

With respect to his claim concerning PTSD, attempts should be 
made to assist the Veteran in corroborating his claimed 
stressors, especially the alleged stressor of having to unload 
body bags.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies him of the 
evidence and information necessary to reopen 
the claim for service connection for 
schizophrenia, (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies him of what 
specific evidence would be required to 
substantiate the element or elements needed 
for service connection that were found 
insufficient in the prior denial (i.e., an 
opinion relating the Veteran's schizophrenia 
to his service, to an event or injury in 
service, or to a service-connected disability.


2.	  Make attempts to obtain the Veteran's 
service personnel records.  If records are 
unavailable all attempts made to obtain the 
records should be documented and this should 
be associated with the claims file.  The 
Veteran should also be informed if records are 
not available.

3.	Contact the JSRRC and any other appropriate 
agency(ies) and provide them with the 
Veteran's service personnel records.  JSRRC 
should be asked whether the Veteran's unit 
and/or any available command history, or 
similar documents reflecting whether the 
Veteran would have unloaded body bags.  The 
veteran is again advised that this 
information is necessary to obtain supportive 
evidence of the stressful events, and that if 
he has additional helpful information 
(including lay statements from fellow 
sailors), he should provide that information 
and be as specific as possible to facilitate 
a search for verifying information.

4.	  Obtain from the VA medical center in Tampa, 
Florida, the Veteran's medical records prior 
to December 2005 and associate them with the 
claims file.  If any of the above requested 
records are shown to be at another storage 
facility, a request should be made to the 
appropriate storage facility.  All efforts to 
obtain the records should be fully 
documented, and the facilities must provide a 
negative response if records are not 
available.  

5.	After obtaining the necessary release of 
information form, make appropriate efforts to 
obtain post-service treatment records from 
the psychiatrist at the private hospital in 
New York that was mentioned during the 
Veteran's December 2009 hearing.  

6.	Schedule the Veteran for a VA examination to 
determine whether the Veteran has any 
confirmed psychiatric diagnoses, and if so, 
whether any diagnosed psychiatric disorder is 
related to his period of active service.  The 
examiner should comment on the Veteran's 
alleged symptoms and incidents that he 
experienced during service.  The claims 
folder should be made available and reviewed 
by the examiner.  Specifically the examiner 
should provide the following information:

a)  Identify all psychiatric disorders 
that the Veteran currently has, 
including whether or not each 
criterion for a diagnosis of PTSD 
pursuant to DSM-IV is met.

b)  If any psychiatric disorders are 
diagnosed, please state whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
confirmed psychiatric disorders are 
related to the Veteran's service.  In 
doing so, the examiner must 
acknowledge and discuss the Veteran's 
alleged incidents of service and any 
statements concerning the onset and 
duration of symptoms.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on 
the absence of evidence in the service 
medical records to provide a negative 
opinion).   

The examiner should provide the 
rationale, with citation to relevant 
medical findings, for the opinions 
provided.  
Then, readjudicate the claims.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


